Citation Nr: 1627609	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  16-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1959 to October 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2011 letter, sent prior to the initial unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

The AOJ obtained and considered the Veteran's post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Veteran has not submitted any additional evidence; as such the record implies that no such consult has been obtained and that no additional VA medical records need to be obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.  

The Veteran was provided with a VA audio examination in September 2012.  Such VA examination and accompanying opinion are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Bilateral Hearing Loss

A.  Applicable Law 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra. at 159. 

B.  Factual Background and Analysis 

The Board initially notes that the Veteran currently has a diagnosis of bilateral hearing loss that reaches the level of a disability for VA purposes under 38 C.F.R. 
§ 3.385.  See February 2016 VA examination.  As will be explained herein, the Board finds that service connection for bilateral hearing loss is not warranted.  

The Veteran contends that he has bilateral hearing loss due to service.  Though he served as small arms weapons specialist and instructor, the Veteran contends that he had not received adequate hearing protection while in service.  The Veteran also contends that he is left-handed in firing all weapons over the left shoulder, thus as a result, his hearing loss is greater in the left ear.  See November 2013 Notice of Disagreement.

As to the Veteran's contentions, he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran's specialty listed on his DD 214 was a small arms instructor, which is supportive of finding in-service duties that would involve loud noise exposure.  As such, military noise exposure is conceded.  However, in a September 1963 Report of Medical History for separation, the Veteran specifically denied having any ear trouble or hearing loss.  Audiometric evaluations provided in August 1961 and December 1961 revealed that the Veteran had normal hearing.  His STRs do not show any complaints of hearing loss.  At his separation examination in September 1963, the Veteran was found to have normal hearing results.  

It is also not disputed that the Veteran had military noise exposure.  However, military noise exposure alone is not considered to be a disability, rather, when hearing loss is first documented more than a year after service separation, it must be shown that the hearing loss was caused by the military noise exposure.

After his separation from service, the medical record likewise does not show any complaints, treatment, or diagnosis for hearing loss for many years. 

In September 2012, the Veteran was afforded a VA examination in connection with his claim for hearing loss.  The audiological testing confirmed the presence of bilateral sensorineural hearing loss. The examiner provided that a review of the claims file and an in-person interview had been conducted.  The examiner found that hearing loss did not exist prior to service, and that acoustic trauma is conceded based on the Veteran's MOS as a small arms instructors, although the examiner noted that ear protection was used when on the firing range.  The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure.  The examiner explained that his hearing was normal through the 6000 Hertz for each ear at the time of military separation.  

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinion.  This opinion is consistent with the Veteran's STRs and post-service treatment records, which shows no complaints, treatment, or diagnosis of hearing loss until many years after service.

In addition, the Veteran has not submitted any evidence, beyond his own assertions, supporting his contention that his bilateral hearing loss was due to his military service.

Consideration has been given to the Veteran's assertion that his bilateral hearing loss was due to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issues in this case, the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiometric testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report difficulty hearing, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's bilateral hearing loss.

The Veteran is considered competent to describe symptoms of hearing loss.  Here, the Veteran has generally stated that his hearing loss was due to his military service, but he has not suggested that he perceived diminished hearing acuity during service.  In fact, he specifically denied having any hearing loss on his medical history survey completed in conjunction with his separation physical.  The Veteran has not specifically identified any period of active duty for training during which he perceived his hearing acuity worsening.  He has also not suggested that his bilateral hearing loss began during service and continued since that time, and the first clinical evidence showing hearing loss was provided more than 49 years after service.  Further, the Veteran's theory that his hearing loss is worse in the left ear as a result of firing weapons left-handed is not supported by the audiometric evaluations performed in service and post-service.  For this reason, a medical opinion of record was required to link the etiology of the Veteran's hearing loss to his military noise exposure.  Unfortunately, the opinion that was obtained found it less likely than not that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military service.  The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

Given the negative findings of the February 2012 VA examiner and the lack of credibility as to the chronicity report, the Board finds that the evidence of record does not support finding that bilateral hearing loss is related to the Veteran's in-service noise exposure.  


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


